Per curiam.
The question in this case is whether the trial judge abused his discretion in ordering on his own motion a continuance so that a then unavailable witness could be called after the State had rested its case. We hold that he did not.
Defendant was charged with operating a motor vehicle on April 16, 1973, while under the influence of intoxicating liquor, second offense, in violation of RSA 262-A:62. Trial was held on Friday, April 27, 1973. During the course of the trial, the police officer who was acting as prosecutor attempted to introduce, through the officer who was called to the scene of the accident, hearsay evidence that the defendant had been driving the vehicle. The objections of the defendant to this hearsay evidence were sustained. The State rested its case without having introduced evidence either that the defendant was driving or that he had been previously convicted. When the defendant moved to dismiss, the presiding justice inquired if there was available any further evi*709dence. On being informed by the officer that the witness who had seen the defendant operate the car was unavailable for trial that day but would be available the following Monday, April 30, 1973, the justice on his own motion ordered a continuance until that time. At the continued hearing, the witness was produced and evidence of defendant’s operation and prior conviction was introduced. Defendant was found guilty and ordered to pay a fine of $500 and to serve thirty days in the house of correction, and his license was revoked for three years. Defendant’s exceptions to the continuance and the introduction of the evidence at the continued hearing were transferred by Snierson, J.
It is well settled that the trial judge may in his discretion grant continuances and allow the State to reopen its case to supply fatal deficiencies in its evidence. State v. Comparone, 110 N.H. 398, 269 A.2d 131 (1970); State v. Petkus, 110 N.H. 394, 269 A.2d 123 (1970). See also Uniform Rules of the District and Municipal Courts, Rule D, Section 2, and RSA 596-A:4 (Supp. 1973). Defendant does not dispute this right but rather claims that in this case the presiding justice abused his discretion in acting on his own rather than on a request from the prosecution and in continuing the case over the weekend. While the judge’s discretionary authority should be used sparingly, we are unable to say that under the facts of this case he abused his discretion in granting a continuance. Neither do we find the length of the continuance to be unreasonable under the circumstances.

Exceptions overruled.

Griffith, J., dissented; the others concurred.